206 N.J. Super. 185 (1985)
502 A.2d 48
ROSEMARY DALY, PLAINTIFF-APPELLANT,
v.
THE PAUL REVERE VARIABLE ANNUITY INSURANCE COMPANY, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued November 18, 1985.
Decided December 10, 1985.
Before Judges FURMAN and ASHBEY.
Thomas E. Durkin, Jr. argued the cause for appellant (Dennis A. Durkin and Stephen D. Landfield, on the brief).
James M. Shaughnessy argued the cause for respondent (Haythe & Curley, attorneys; Mr. Shaughnessy and James J. Markowski, of counsel and on the brief).
PER CURIAM.
We affirm substantially for the reasons stated by Judge Newman in his oral opinion reported at 199 N.J. Super. 584 (Law Div. 1984). We attach no materiality to the fact that decedent's application for disability insurance was submitted to Paul Revere Life Insurance Company, not to Paul Revere Variable Annuity Insurance Company which issued the life insurance policy with the decedent's application attached, upon which plaintiff's claim is brought.